Citation Nr: 0010383	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for emphysema, to include 
as due to tobacco use or nicotine dependence during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Roanoke, 
Virginia, which denied a claim of entitlement to service 
connection for emphysema, to include as due to tobacco use or 
nicotine dependence during service.


FINDINGS OF FACT

1.  The claims file does not contain competent evidence of a 
nexus between the veteran's service and his emphysema.

2.  There is no competent medical evidence indicating that 
the veteran's tobacco use during service caused or 
contributed to his emphysema, or that the veteran's emphysema 
is related to nicotine dependence developed during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for emphysema 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection should be 
established for his emphysema.  The veteran essentially 
argues that his emphysema developed due to smoking during 
service, or was otherwise caused or aggravated as a result of 
nicotine dependence incurred as a result of the veteran's 
inservice tobacco use. 

The Board initially notes that  the veteran's service medical 
records appear to have been partially damaged as a result of 
the 1973 fire at the National Personnel Records Center (" 
NPRC").  The veteran's service medical records include an X-
ray report, dated in August 1952, which contains a 
provisional diagnosis of rule out bronchiectasis.  However, 
this report indicates that the veteran's chest X-ray did not 
show increased bronchial markings, and there is no other 
indication that bronchiectasis was ever confirmed.  The 
veteran's separation examination report is partially damaged, 
but shows that his lungs and chest were clinically evaluated 
as normal, and that a December 1952 chest X-ray was normal.  
The remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving the veteran's 
throat, smoking, or nicotine dependence.

Post-service medical records include VA outpatient treatment 
reports, dated in November 1994, which show that the veteran 
reported that he smoked two packs of cigarettes per day and 
that he had a one-year history of shortness of breath and 
wheezing.  X-rays revealed evidence of COPD (chronic 
obstructive pulmonary disease).  The diagnoses included 
chronic bronchitis and dyspnea.  He was advised to quit 
smoking.  A report from the Heygood Family Practice (HFP), 
dated in August 1997, which shows that the veteran was being 
seen for the first time at HFP, and that he reported smoking 
two to three packs of cigarettes per day.  The report 
contains an assessment of history of emphysema, and notes 
that the veteran was strongly encouraged to discontinue 
smoking.  Records from Sentara Medical Care Centers 
(Sentara), dated in June 1995, show that the veteran was 
treated for emphysema.

A review of the veteran's written statements shows that he 
argues that he did not smoke prior to service, and that he 
began smoking during service, at which time cigarettes were 
included in his military rations and were easily available on 
base.  He further states that he smoked about two packs of 
cigarettes at the time of his separation from service, and 
that although he tried to quit several times, he has not been 
able to quit.  He states that he now smokes about three packs 
of cigarettes per day, and that it is logical to assume that 
he was addicted to nicotine based on these facts.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  Additionally, service connection may be granted for 
any disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d) (1999).

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. § 
5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), see also Savage v. Gober, 10 Vet. App. 488, 493 
(1997); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage, 10 
Vet. App. at 497-498.  That evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id. at 498.

With regard to the possibility of service connection for 
emphysema on a basis that does not involve nicotine 
dependence or tobacco use, the Board initially notes that the 
first medical evidence of emphysema is dated in 1994, and 
that this is approximately 41 years after separation from 
service.  Furthermore, the Board finds that there is no 
competent evidence linking any injury or disease during 
service to the veteran's emphysema.  Accordingly, service 
connection for emphysema on a basis other than nicotine 
dependence or tobacco use must be denied as not well 
grounded.  See 38 C.F.R. § 3.303.

With regard to the claim that the veteran's emphysema is 
secondary to nicotine dependence which began during service, 
or tobacco use during service, a precedential opinion by the 
VA General Counsel clarified when entitlement to benefits may 
be awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection may be established 
if the evidence shows injury or disease resulting from 
tobacco use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 
(1993).  The General Counsel issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed until 
after service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, see 
38 C.F.R. § 3.310 (1999), a precedential opinion by the VA 
General Counsel was issued to clarify when service connection 
may be granted if the disability is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The VA General Counsel found that a determination 
as to whether secondary service connection should be 
established depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  In a May 1997 memorandum, the Under Secretary 
for Health stated that nicotine dependence may be considered 
a disease for VA compensation purposes.  Moreover, the 
determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran filed his claim in October 1997, the statutory change 
will not affect the disposition of this appeal.

After a review of the medical evidence associated with the 
file, the Board finds that the veteran's claim of entitlement 
to service connection for emphysema, based on the theory that 
the this disability resulted from use of tobacco during 
service, or as a result of nicotine dependence arising in 
service, is not well grounded.  The veteran has stated that 
he smoked continuously between the time of his separation 
from service until the present day (i.e., approximately 47 
years) and the claims file does not contain any competent 
evidence relating the veteran's emphysema to use of tobacco 
during service, or to nicotine dependence beginning in 
service.  Accordingly, the claim of entitlement to service 
connection for emphysema on the basis of tobacco use during 
service, and nicotine dependence arising in service, must be 
denied as not well grounded.  

In reaching this decision, the Board has considered the 
veteran's written testimony submitted in support of his 
claim.  However, while his statements of observed fact and 
symptomatology are noted and have been given full 
consideration, the veteran's statements-as lay opinion--are 
not competent evidence of a nexus between the veteran's 
emphysema and his service, to include as secondary to tobacco 
use during service, or nicotine dependence arising in 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, the record does not contain competent medical 
evidence that establishes a nexus or link between the cause 
of the veteran's emphysema and an in-service injury or 
disease, nicotine dependence which began in service, or the 
inservice use of tobacco.  The Board therefore finds that the 
appellant has not met his "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a).  Accordingly, entitlement to service connection 
for emphysema is denied.

As a final matter, the Board has noted the veteran's 
representative's argument that a remand is warranted so that 
the veteran may be afforded a VA examination, to include an 
etiological opinion.  However, as the veteran has not 
presented a well-grounded claim, the duty to assist the 
veteran does not arise.  See Slater v . Brown, 9 Vet. App. 
240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  In 
this regard, the United States Court of Appeals for the 
Federal Circuit has held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).
ORDER

Service connection for emphysema is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 
- 8 -


- 7 -


